EXHIBIT 24 POWER OF ATTORNEY Each person below designates and appoints DENNIS A. LONG and DENISE PORTMANN, and each of them, his or her true and lawful attorneys-in-fact and agents, with full power of substitution, in any and all capacities, to sign the Registration Statement on FormS‑8 to be filed by Pacific Financial Corporation, a Washington corporation, with the Securities and Exchange Commission under the Securities Act of 1933, as amended, for the purpose of registering 900,000 shares of common stock of Pacific Financial Corporation, to be issued pursuant to the Pacific Financial Corporation 2011 Equity Incentive Plan, together with any and all amendments (including post-effective amendments) to the Registration Statement and to file the same, with exhibits, with the Securities and Exchange Commission. Each person signing below also grants full power and authority to these attorneys-in-fact and agents to take any action and execute any instruments that they deem necessary or desirable in connection with the preparation and filing of the registration statement, as fully as he or she could do in person, hereby ratifying and confirming all that such attorneys-in-fact may lawfully do or cause to be done. IN WITNESS WHEREOF, this power of attorney has been executed by each of the undersigned on July 20,2011. Signature /s/ Dennis A. Long Title Dennis A. Long /s/ Denise Portmann President, Chief Executive Officer and Director Denise Portmann /s/ Gary C. Forcum Chief Financial Officer Gary C. Forcum /s/ G. Dennis Archer Director, Chairman of the Board G. Dennis Archer Director Dwayne M. Carter /s/ Susan C. Freese Director Susan C. Freese /s/ Edwin Ketel Director Edwin Ketel /s/ Randy W. Rognlin Director Randy W. Rognlin /s/ Randy Rust Director Randy Rust /s/ Douglas M. Schermer Director Douglas M. Schermer Director
